Citation Nr: 0616577	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  03-31 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for residuals of a right 
hand injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1967 to July 1971.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a November 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas, which denied a 
compensable rating for the residuals of a right hand injury.  
In February 2006, the veteran testified before the 
undersigned Veterans Law Judge at a hearing held at the Waco 
RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Initially, the Board notes that while available service 
medical records reveal that the veteran injured his hand in 
January 1969, when a ladder fell on it, and that X-rays at 
the time were unremarkable, these records are not specific as 
to the exact nature and location of that injury, nor did they 
identify the bones and joints involved.  Additionally, the 
veteran has asserted that his right hand injury was actually 
in April or May 1968.  When an attempt was made to obtain any 
additional service medical records, the January 2000 reply 
from the National Personnel Records Center indicated that any 
records once held there would have been destroyed in the 1973 
fire. 

In August 1992, the RO granted service connection with a 
noncompensable rating for the residuals of an injury to the 
right hand.  In April 2002, the veteran submitted his claim 
for an increased rating.  Since then he has asserted that the 
residuals of his right hand injury had grown worse and now 
caused him pain, limitation of motion, reduced grip strength, 
and difficulty with twisting the hand.  Complicating matters 
is the fact that the veteran has carpal tunnel syndrome, 
bilaterally, which has not been related to service (or the 
service-connected right hand injury residuals), and which 
causes residual symptoms in the wrists and hands.  See August 
2001 EMG report. 

On review of the objective evidence of record, X-ray findings 
are noted to include:  no residual fracture deformity 
appreciated (right hand July 1992); small bony density 
adjacent to the right ulnar styloid probably related to old 
avulsion fracture (right wrist July 1992); and old 
osteochondral fracture involving the interphalangeal joint of 
the thumb and resulting in a small loose body in the joint 
and osteoarthritis involving the DIP joints of the second and 
fifth digits (right hand March 2001).  When last examined in 
October 2002, physical examination revealed exostosis on the 
dorsum of the right wrist proximal to the right second and 
third finger and slightly diminished right grip strength.  
The impression was fracture of the right third metacarpal, 
stable, minimal symptoms, no disability.

The evidence of record shows bony abnormalities in more than 
one location of the right wrist and hand without specifying 
which, if any, are residuals of the inservice injury.  
Furthermore, the medical evidence of record does not specify 
whether symptoms found involving the right wrist and hand are 
residuals of the inservice injury or disability due to 
another (nonservice-connected), source, such as carpal tunnel 
syndrome.  Since the evidence of record does not provide a 
clear picture as to the nature and severity of the disability 
related only to the veteran's service-connected right hand 
injury residuals, a new examination is indicated.   

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The Board 
notes that recent pertinent caselaw has provided additional 
guidance as to the exact nature and extent of these duties.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and 
see also Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 
5, 2006).  The RO should take this opportunity to ensure VA 
adequately complied with the duty to notify and assist as 
required under the VCAA, especially in light of recent 
pertinent caselaw.     
 
Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that the 
appellant is issued a VCAA letter 
appropriate for his claim of entitlement 
to a compensable rating for residuals of 
a right hand injury, which provides the 
notices required under the relevant 
portions of the VCAA, its implementing 
regulations, and pertinent caselaw.  

2.  Obtain any pertinent records of 
treatment for right hand injury residuals 
from 2006 to the present.  

3.  After any outstanding records are 
added to the claims file (to the extent 
available), and the veteran has had 
sufficient time to provide any response 
to the VCAA notification letter, the RO 
should schedule the veteran for an 
orthopedic examination to determine the 
nature and severity of any residuals of 
his inservice right hand injury, as 
opposed to disability related to some 
other nonservice-connected source.  The 
examiner should review the veteran's 
claims folder, noting all pertinent 
records of treatment for right hand and 
wrist problems, and giving particular 
attention to any X-ray findings of 
arthritis.  If arthritis is found, the 
examiner should specify whether such 
arthritis is likely a residual of the 
inservice hand injury or the result of 
another problem.  The examiner should 
fully describe the impact any right hand 
injury residuals have on the veteran's 
use of the right hand and wrist.  The 
examiner should explain in detail the 
rationale for any opinion(s) given.  

4.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the issue.  If any benefit sought remains 
denied, the veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


